Citation Nr: 1447182	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-22 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty June 1985 to July 1985; active duty for training (ACDUTRA) from November 1989 to April 1990; active duty from November 1990 to June 1991; ACDUTRA from September 1994 to December 1994; active duty from March 1995 to January 2003; and active duty from July 2006 to October 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In March 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).


FINDING OF FACT

The evidence is in relative equipoise as to whether a bilateral hearing loss disability is related to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a bilateral hearing loss disability, which he believes was caused by noise exposure in service, specifically combat service during the Persian Gulf War.

To establish service connection, the evidence must show (1) a current disability; (2) an in-service injury; and (3) a "nexus" between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran served as a cannon field artillery officer throughout his active duty service.  This assignment exposed the Veteran to excessive noise.  

Service treatment records show a negative shift in hearing acuity during the Veteran's fourth and fifth tours in the Persian Gulf.  The Veteran's hearing loss, however, did not rise to the level of a hearing loss disability for VA purposes. 

Following his sixth tour of active duty, the Veteran worked as a salesman.  He denies post-service noise exposure beyond occasional hunting and yard work with ear protection.

During the pendency of the appeal, the Veteran has undergone numerous audiological examinations.  

A December 2010 VA audiological examination recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
25
25
25
30
96
LEFT
20
20
25
25
35
100

As the Veteran's hearing loss did not rise to the level of a hearing loss disability for VA purposes, the examiner did not opine as to its etiology.

A June 2011 private audiological examination recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
25
40
40
40
35
68
LEFT
25
40
30
30
50
72

The examiner, a state-licensed audiologist, opined that the Veteran's current bilateral hearing loss disability is related to in-service noise exposure.

A May 2014 VA audiological examination recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
5
15
20
15
20
98
LEFT
5
5
10
15
30
98

The examiner opined that the results of the June 2011 audiological examination are unreliable because they are inconsistent with the other audiological findings of record. 

Although the VA medical opinion is at odds with that of the private audiologist, each medical professional is competent to render a medical opinion, and a rationale was provided for each opinion.  At worst, the evidence with respect to whether the Veteran has a current bilateral hearing loss disability related to his active military service is in equipoise.  

Service connection for a bilateral hearing loss disability is warranted.




ORDER

Service connection for a bilateral hearing loss disability is granted.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


